DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

3.  	The information disclosure statements (IDSs) submitted on 07/22/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Westbury (WO 2005002302 A1) in view of Sceifo et al. (US 2020/0324361 A1).

 	Pertaining to claim 1, Westbury discloses A method of manufacturing a component carrier (5, see figs. 3-4), comprising: forming a stack (7, see figs. 2-4) comprising at least one electrically conductive layer structure (8, 11) and/or at least one electrically insulating layer structure (9); assembling a component (14, see fig. 4) to the stack (7); and forming a thermally conductive tongue (10, see figs. 2-4) having an embedded portion (11, 8) embedded in the stack (7); and having an exposed portion (8, 10, 11) protruding beyond the stack (see fig. 4).
 	But, Westbury does not explicitly teach wherein a first width of the tongue in the embedded portion is different from a second width of the tongue in the exposed portion.
 	However, Sceifo et al. teaches wherein a first width of the tongue in the embedded portion is different from a second width of the tongue in the exposed portion. (see claim 1, lines 2-3).
 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide wherein a first width of the tongue in the embedded portion is different from a second width of the tongue in the exposed portion in the device of Westbury based on the teachings of Sceifo et al in order to enables to roll bond of dissimilar metals that has good effect.
  	Westbury teaches all the claimed limitations except wherein a ratio between the first width and the second width is larger than 3/4 and smaller than 4/3.
 	However, it would have been on obvious matter of design choice to wherein a ratio between the first width and the second width is larger than 3/4 and smaller than 4/3, since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955)

 	Pertaining to claim 2, Westbury discloses, wherein a transition between the first width and the second width is at an interface between the embedded portion and the exposed portion. (It is considered implicit from figs. 2-4 that metal layers (8) and (11) may cover the entire rigid area (7) and have a larger width on the edge of the rigid area that those same metal layers that are located on the tongues (10).

 	Pertaining to claim 3, Westbury discloses, wherein a stepped edge connects a portion of the tongue having the first width with a portion of the tongue having the second width. (A stepping edge can be seen between the rigid area (7) and the tongues (10), (figs. 2-3, 7, 10; page 2 line 23 to page 3 line 30)).

 Pertaining to claim 4, Westbury discloses all claimed limitations except, wherein a ratio between the first width and the second width is larger than 3/4 and smaller than 4/3.
However, it would have been on obvious matter of design choice to wherein a ratio between the first width and the second width is larger than 3/4 and smaller than 4/3, since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955)
 	
Pertaining to claim 5, Westbury discloses, wherein the tongue (10) is electrically insulated from the component (14). The tongue (10) is referred is as a heatsink and vias (13) joining the component (14) to the heatsink (8, 11) are referred as thermal vias meant to transfer heat, the use of such vias for any other purpose is not mentioned, therefore it may be considered that the component (14) and the tongues (10) are isolated.

 	Pertaining to claim 6, Westbury discloses, wherein the exposed portion extends from a side surface of the stack, (see figs. 2 and 4, page 2 line 23 to page 3 line 30).

 	Pertaining to claim 7, Westbury discloses arranging at least one-layer structure of the stack below the embedded portion and at least one-layer structure of the stack above the embedded portion (see figs. 2-4, 10; page 2 line 23 to page 3 line 30).

Claims 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Westbury (WO 2005002302 A1) in view of Sceifo et al. (US 2020/0324361 A1) as applied to claim 1 above, and further in view of Ishihara et al. (US 2015/0366102 A1).


 	Pertaining to claim 8, Westbury discloses all claimed limitations except: embedding a release layer above and below the tongue in the stack, wherein the exposed portion of the tongue is formed by separating and removing a part of the stack from the tongue at the release layer.
 	However, Ishihara et al. teaches embedding a release layer (37) above and below the tongue (15) in the stack, wherein the exposed portion of the tongue (15) is formed by separating and removing a part of the stack from the tongue at the release layer (see claim 16). Where a circuit substrate (20) has a component (11) that is thermally connected to a protruding metal plate (15) on the edge of the substrate. This substrate is composed by a build-up of 2 insulating layers (25) and 2 conductor layers (26), stacked on each side of the metal plate and also contains a release layer (37) that is removed in order to expose the metal plate (15).
 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide embedding a release layer above and below the tongue in the stack, wherein the exposed portion of the tongue is formed by separating and removing a part of the stack from the tongue at the release layer in the device of Westbury based on the teachings of Sceifo et al in order to provide a heat dissipation path from the semiconductor element to the metal plate is shortened and heat transmission efficiency is increased.

 	Pertaining to claim 9, Westbury discloses, wherein the separating comprises laser cutting and/or milling. Where a circuit substrate (20) has a component (11) that is thermally connected to a protruding metal plate (15) on the edge of the substrate. This substrate is composed by a build-up of 2 insulating layers (25) and 2 conductor layers (26), stacked on each side of the metal plate and also contains a release layer (37) that is removed in order to expose the metal plate (15).

 	Pertaining to claim 10, Westbury discloses a stack comprising at least one electrically conductive layer structure (8, 11) and/or at least one electrically insulating layer structure (9); a component assembled (14, see fig. 4) to the stack; and a thermally conductive tongue having an embedded portion embedded in the stack and having an exposed portion exposed with respect to the stack.
 	But, Westbury does not explicitly teach wherein a first width of the tongue in the embedded portion is different from a second width of the tongue in the exposed portion.
 	However, Sceifo et al. teaches wherein a first width of the tongue in the embedded portion is different from a second width of the tongue in the exposed portion. (see claim 1, lines 2-3).
 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide wherein a first width of the tongue in the embedded portion is different from a second width of the tongue in the exposed portion in the device of Westbury based on the teachings of Sceifo et al in order to enables to roll bond of dissimilar metals that has good effect.

 	Pertaining to claim 11, Westbury discloses, wherein a transition between the first width and the second width is at an interface between the embedded portion and the exposed portion. (It is considered implicit from figs. 2-4 that metal layers (8) and (11) may cover the entire rigid area (7) and have a larger width on the edge of the rigid area that those same metal layers that are located on the tongues (10).

 	Pertaining to claim 12, Westbury discloses, wherein a stepped edge connects a portion of the tongue having the first width with a portion of the tongue having the second width. (A stepping edge can be seen between the rigid area (7) and the tongues (10), (figs. 2-3, 7, 10; page 2 line 23 to page 3 line 30)).

 	Pertaining to claim 13, Westbury discloses all claimed limitations except, wherein a ratio between the first width and the second width is larger than 3/4 and smaller than 4/3.
 	However, it would have been on obvious matter of design choice to wherein a ratio between the first width and the second width is larger than 3/4 and smaller than 4/3, since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955)

 	Pertaining to claim 14, Westbury discloses, wherein the tongue (10) is electrically insulated from the component (14). The tongue (10) is referred is as a heatsink and vias (13) joining the component (14) to the heatsink (8, 11) are referred as thermal vias meant to transfer heat, the use of such vias for any other purpose is not mentioned, therefore it may be considered that the component (14) and the tongues (10) are isolated.

 	Pertaining to claim 15, Westbury discloses, wherein the exposed portion (see claim 1, lines 2-3) is thermally coupled with a thermally conductive body outside the component carrier (5)

 	Pertaining to claim 16, Westbury discloses, wherein the exposed portion extends from a side surface of the stack, (see figs. 2 and 4, page 2 line 23 to page 3 line 30).

 	Pertaining to claim 17, Westbury discloses, wherein the exposed portion is bent (10,11, see fig. 4).

 	Pertaining to claim 18, Westbury discloses, further comprising: a further thermally conductive tongue, (10, see figs. 2-4).

 	Pertaining to claim 19, Westbury discloses, wherein a material of the tongue (10) comprises at least one of copper, aluminum, a ceramic, a metallic composite, a bimetal, a non-metallic material, and a magnetic material. (Abstract).

 	Pertaining to claim 20, Westbury discloses all claimed limitations except, wherein the tongue comprises a cavity filled with a gaseous medium and/or a liquid medium.
 	However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the tongue out of a cavity filled with a gaseous medium and/or a liquid medium, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for intended use for the purpose of  not contain an solidifying agents. In re Leshin, 125 USPQ 416.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gottwad (US 2014/0145565-A1) and Lassmann (US 20130146352-A1).
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDARGIE M AYCHILLHUM whose telephone number is (571)270-1607. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDARGIE M AYCHILLHUM/Primary Examiner, Art Unit 2848